The named defendant’s petition for certification for appeal from the Appellate Court, 48 Conn. App. 529 (AC 17065), is granted, limited to the following issue:
“Did the Appellate Court properly determine that the gathering of four members of the Windham board of *914selectmen to discuss an upcoming meeting of that board was not a ‘meeting’ for purposes of General Statutes § 1-21 because the four members did not constitute a quorum under General Statutes § l-18a (b)?”
The Supreme Court docket number is SC 15961.
Victor R. Perpetua, in support of the petition.
Richard S. Cody, in opposition.
Decided June 17, 1998
KATZ, J., did not participate in the consideration or decision of this petition.